                             FEDERAL DEFENDERS OF NY                      819 571 0392 -~ . 003
FEB-27-2020
•
               15:10
                                                         VSD C ~;,. Y                --,,
                                                         DOCUMLNT
                                                       . 'ELECTRONICALI y FIT .ED           I
    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
     ----------------------------------x
                                                        u~~~~l~ll ED: ~                 ~


    UNITED STATES OF AMERICA                       TRANSPORTATION ORDER

                       V                           19 Cr .   579   (VM)

    Claudia Juarez,

                                Defendant.

     ----------------------------------x
              Upon the application of Claudia Jua~ez, by her

    attorney , Ian Marcus .Amelkin, Esq., Federal Defenders of New York,

    pursuant to 18 U.S.C.        §   4282, and upon a finding of indigence

    and in the interests of justice, it is hereby

              ORDERED that the United States Marshals Service furnish

    Claudia Juarez, with funds to cover the cost of travel

    betweer. Tampa, Florida and New York, New York, for Ms. Juarez's court

    appearance,        scheduled for February 28, 2020,       it is hereby

              ORDERED that Ms. Juarez arrive in New York on February 28, 2020 no

    later than 11:00 AM, and leave no earlier than 7 PM; and it is hereby

    further

              ORDERED that the afor esaid expenses shall be paid by th e

    United States Ma rshals Service.

    Dated :     New York, New York                 SO ORDERED:
                February    , 2 020




                                                  United States District Judge




                                                                                        TOTAL P.0 03
                                        FEDERAL DEFENDERS OF NY                             212 571 03 92         P.002
FEB-27-2020             15:10


                                                                                                          Southern District
Federal Defenders                                                          52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                                    Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                        Souwrn Discrict of New York
 David E. Pel/ton                                                                                           J,.1111ifrr L. Bruw11
Executive Directer                                                                                          AttDm<"J-in-0.argc
and ..I /191 ·11ev-i11-Chief


                                                                           February 27, 2020

         VIA FAX
        Honorable Victor Marrero
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007
        Fax: (212) 805-6382

        Re:          United States v. Claudia Juare~
                     19 Cr. 579 (VM)

        Dear Judge Marrero:

                Pursuant to 18 U.S.C. § 4282, I respectfully request that Your Honor endorse the
        enclosed order directing the U.S. Marshals Service to arrange for and fund Ms. Juarez's travel
        between Tampa, FL and New York, NY, for her upcoming court appearance. Ms. Juarez will be
        traveling from Tampa, FL to New York, on Friday, February 28, 2020 in order to attend a court
        appearance at 3:30 PM, and returning to Tampa, FL the same evening. This updated travel order
        is needed for the US Marshals Service to be able to issue Ms. Juarez a ticket departing tomorrow
        morning, as opposed to tonight.

               Ms. Juarez is indigent and cannot pay for the transportation necessary to appear here in
        the Southern District of New York. Accordingly, for the foregoing reasons, we ask that Your
        Honor sign the enclosed order, requiring the United States Marshals Service to arrange and fund
        Ms. Juarez's travel to and from the Southern District ofNew York on February 28 , 2020.

                     I thank the Court for its attention to this matter.


                                                                           Respectfully submitted,

                                                                           Isl
                                                                           Ian Marcus Amelkin
                                                                           Assistant Federal Defender
                                                                           (212) 417-8733
